UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1821


THOMAS P. JOHNSON, III,

                  Plaintiff - Appellant,

             v.

MARGARET   SPELLINGS,   Secretary       of     the   United      States
Department of Education,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:07-cv-00671-PJM)


Submitted:    October 2, 2009                 Decided:   October 19, 2009


Before WILKINSON and      NIEMEYER,   Circuit    Judges,   and    HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. Johnson, III, Appellant Pro Se.          Jason Daniel
Medinger, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomas P. Johnson, III, appeals the district court’s

order denying relief in his civil action, in which he sought

declaratory and injunctive relief regarding the status of his

student   loans.      We   have   reviewed   the   record   and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      Johnson v. Spellings, No. 8:07-cv-00671-

PJM (D. Md. July 11, 2008).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                     2